DETAILED ACTION
The following is a first action on the merits of application serial no. 17/307855 filed 5/4/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 5/4/21, 7/13/21 and 12/30/21 has been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 1 recites the limitation “an engine shutdown event” and claim 2 recites the limitation “a prime mover engagement disable command”. Based on “a prime mover” being recited in claim 2, it is unclear as to if applicant is considering the engine as recited in claim 1 different than the prime mover recited in claim 2, please clarify.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller 20110296937 in view of Richards 4527447 (both IDS cited art).  Miller discloses a method for powering down a transmission, comprising: determining that a system shutdown event is occurring ([0030]-[0033]), and performing, in response to the system shutdown event: enforcing a range neutral position ([0033], lines 5-8) and engaging a clutch (which is previously engaged when stop is occurring), but Miller doesn’t disclose enforcing a main box neutral position; engaging a pneumatically activated clutch and further comprising, in order: confirming that at least one of the main box or the range has achieved the neutral position; and positioning a splitter in a selected gear engaged position.
Richards discloses a method for operating a transmission, comprising: after fuel cut to an engine (claim 3), enforcing a main box neutral position (claim 3 and abstract 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the main box in Miller forced to neutral and position the splitter in a selected gear engaged position in view of Richards to prevent engine output to transmission during engine shutoff to reduce fuel output and increase fuel efficiency to ensure low cost operation of the transmission.

Allowable Subject Matter
Claim 2 is objected to (via prior art purposes only) as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 2 in combination with claim 1) a method for powering down a transmission and stopping a prime mover engagement disable command in response to at least one determination selected from consisting of: determining and in combination with the limitations as written in claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Onuki 20010004620 (IDS cited art) shows that it is well known in the art to determine an engine shutdown event then positioning a splitter in a high or low gear engaged position (Figure 9 and [0095]).
-JP4168568 shows that it is well known in the art to position a main gear box, splitter gearbox and auxiliary gearbox into a neutral position prior to engine starting (or during engine shutdown), (described in summary of invention).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        March 8, 2022